Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/381,880 filed on 7/21/2021 has been considered.  Claims 1-14 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the set of instructions" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,128,607. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims 1-14 of the instant application are anticipated by the limitations recited in the claims 1-12 of U.S. Patent No. 11,128,607.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feeney (US 2016–/0162897).
Regarding claim 1, Feeney discloses a computer-implemented control system for controlling a device, the system comprising: 
a device configured for communication with a network and having an IP address and a public-private key cryptographic key pair associated with the device (FIG. 1A-B, ¶ [0027]; i.e. the client the server exchange data, including public key cryptography, using the Internet protocol suite); 
a software-implemented control component arranged to monitor the state of a blockchain network and/or transmit blockchain transactions to the blockchain network (¶ [0030]-[0031], [0077]; i.e. committing or publishing transaction to audit chain or blockchain); 
wherein the control component is arranged to access the set of instructions from a stored location which is separate to the device (¶ [0025], [0030]-[0031]; i.e. the client device and the server accessing the web applications and performing the functions required by the web applications, for example, authentication); and 
a set of instructions arranged for execution by the control component to control the functionality of the device (¶ [0025], [0030]-[0031]; i.e. the computer programs on the client device and the server perform tasks or functions required by the web application, for example, authentication); 
wherein the set of instructions is stored in a Distributed Hash Table (DHT) and accessed for download and installation by the control component from the DHT, and the location of the DHT is indicated or provided using metadata provided within a blockchain transaction (¶ [0055]-[0056]; i.e. the audit chain or the blockchain includes distributed hash table protocol that maps elements of data such as data files and file names to keys in a keyspace).
Regarding claim 2, Feeney discloses a system according to claim 1 wherein the control component is arranged to receive an input signal from an input source, and wherein the input source is: a further device; and/or a computer-based resource or agent (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 3, Feeney discloses a system according to claim 1 wherein the set of instructions is accessed by the control component using a look-up key which is related to a cryptographic key pair (¶ [0027], [0055]).
Regarding claim 4, Feeney discloses a system according to claim 1 wherein the control component is provided on or in the device (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 5, Feeney discloses a system according to claim 1 wherein the control component is provided in an off-device location and arranged for wireless communication with the device (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 6, Feeney discloses a system according to claim 1 wherein the control component is arranged to: perform cryptographic calculations (¶ [0027]); access its associated private/public key pair (¶ [0027]); have an associated Bitcoin or other blockchain-related address (¶ [0046]); operate the device via an API (¶ [0027]); and perform secret sharing protocol operations (¶ [0027]).
Regarding claim 7, Feeney discloses a system according to claim 1 wherein the control component is arranged to influence or control the activities of the device based upon detection of a valid blockchain transaction (¶ [0072]).
Regarding claim 8, Feeney discloses a computer-implemented control method for controlling a device, the method comprising the steps: 
providing a device configured for wireless communication with a network and having an IP address and a public-private key cryptographic key pair associated with the device (FIG. 1A-B, ¶ [0027]; i.e. the client the server exchange data, including public key cryptography, using the Internet protocol suite); 
providing a software-implemented control component arranged to monitor the state of a blockchain network and/or transmit blockchain transactions to the blockchain network (¶ [0030]-[0031], [0077]; i.e. committing or publishing transaction to audit chain or blockchain); 
providing a set of instructions arranged for execution by the control component to control the functionality of the device (¶ [0025], [0030]-[0031]; i.e. the computer programs on the client device and the server perform tasks or functions required by the web application, for example, authentication); and 
wherein: i) the control component is arranged to access the set of instructions from a stored location which is separate to the device; ii) the set of instructions is stored in a Distributed Hash Table (DHT) and accessed for download and installation by the control component from the DHT; and iii) the location of the DHT is indicated or provided using metadata provided within a blockchain transaction (¶ [0055]-[0056]; i.e. the audit chain or the blockchain includes distributed hash table protocol that maps elements of data such as data files and file names to keys in a key-space).
Regarding claim 9, Feeney discloses a method according to claim 8 wherein the control component is arranged to receive an input signal from an input source, and wherein the input source is: a further device; and/or a computer-based resource or agent (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 10, Feeney discloses a method according to claim 9 wherein the set of instructions is accessed by the control component using a look-up key which is related to a cryptographic key pair (¶ [0027], [0055]).
Regarding claim 11, Feeney discloses a method according to claim 8, wherein the control component is provided on or in the device (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 12, Feeney discloses a method according to claim 8 wherein the control component is provided in an off-device location and arranged for wireless communication with the device (FIG. 1A-B & 2, ¶ [0025]).
Regarding claim 13, Feeney discloses a method according to claim 8, wherein the control component is arranged to: perform cryptographic calculations (¶ [0027]); access its associated private/public key pair (¶ [0027]); have an associated Bitcoin or other blockchain-related address (¶ [0046]); operate the device via an API (¶ [0027]); and perform secret sharing protocol operations (¶ [0027]).
Regarding claim 14, Feeney discloses a method according to claim 8, wherein the control component is arranged to influence or control the activities of the device based upon detection of a valid blockchain transaction (¶ [0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435